Citation Nr: 0313697	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  An amnestic disorder not otherwise specified and a 
cognitive disorder not otherwise specified was shown in 
service.

3.  The evidence submitted in support of the claim does not 
establish a current disability associated with an acquired 
psychiatric disorder that is causally related to any injury 
or disease during a period of service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a 
claimant seeking VA benefits.  VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations state that 
the provisions merely implement the VCAA and do not provide 
any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of 
the September 1999 rating decision, the October 2000 
Statement of the Case (SOC), and the March 2002 Supplemental 
SOC, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  These documents also 
advised the veteran of what evidence was of record.  The 
veteran was afforded two thorough VA examinations.  The 
veteran has not indicated, and review of the record does not 
suggest, the existence of any outstanding Federal government 
record or any other records that could substantiate his 
claim.  Accordingly, the duties under the VCAA were met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Subsequently, by letter dated in November 2002, the Board 
advised the veteran of his responsibilities and the 
responsibilities of the VA in developing the record.  
However, this letter essentially reiterated what had already 
been told to the veteran by the RO in the above-mentioned 
documents.   

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes service 
medical records and VA examination reports, is sufficient to 
dispose of the issue on appeal.  Since the RO has also 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding 
with the claim at this time.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records indicate an enlistment physical 
examination occurred in November 1994, which showed a normal 
psychiatric clinical evaluation.  Treatment records disclose 
that the veteran's supervisor referred him to the primary 
care clinic for an evaluation to rule out attention deficit 
disorder versus other pathology.  The veteran indicated that 
he had missed at least three details over the preceding three 
or four months.  He denied problems with drug or alcohol use, 
depression, sleep, or significant weight loss or gain.  The 
examiner observed that the veteran had difficulty gathering 
thoughts.  The assessment was rule out attention deficit 
disorder versus other pathology.  The veteran underwent 
evaluation in the mental health clinic in May 1998.  Initial 
evaluation resulted in a finding of no diagnoses under DSM-IV 
(Diagnostic & Statistical Manual, 4th Edition).  Healthy 
Thinking Class was planned as follow-up.  The veteran 
attended several classes; diagnosis was deferred when the 
veteran was re-evaluated in late May.  Evaluation of the 
veteran continued with several appointments in June, at which 
time, the veteran's doctor recommended a referral to 
neurology to rule out a temporal lobe seizure disorder.  
Neurology had a MRI (magnetic resonance imaging) of the head 
done in August 1998.  The MRI was interpreted to be normal.

The veteran sought treatment at the Life Skills Center in 
December 1998.  He complained of prominent discomfort in 
social settings and problems with memory and completing 
simple tasks.  Neuropsychological testing revealed 
significant impairment in verbal learning, memory and visual 
scanning.  The veteran denied any hallucinations, delusions, 
ideas of reference, thought insertion, or thought deletion.  
He denied any recent symptoms of mood disturbance.  The 
assessment was (1) rule out schizophreniform disorder-
gradually decreasing ability to organize and express thoughts 
and (2) schizoid versus schizotypal personality traits.  The 
veteran returned one week later and he and the doctor 
discussed various behaviors that led to concerns over the 
veteran's mental health.  The assessment was provisional 
psychosis NOS (not otherwise specified) (simple 
schizophrenia) and schizoid personality traits rule out 
disorder.  The veteran was seen for the last time in March 
1999.  His mood was happy and his affect was flat.  There was 
some circumstantial speech.  There were no delusions, 
hallucinations, or thought disorder.  He denied suicidal or 
homicidal ideation.  The termination summary indicates that 
he was not found to have a mental health diagnosis.  In Axis 
I, psychiatry diagnosed amnestic disorder NOS; a 
neuropsychologist diagnosed cognitive disorder NOS.  The 
termination summary also reflects schizotypal personality 
disorder as an 
Axis II provisional diagnosis.

The veteran underwent a fee basis VA psychiatric examination 
in May 2000.  The chief complaint was "I have acute amnestic 
syndrome."  The veteran denied any traumatic incidents or 
abusive treatment while in the service.  He reported that he 
underwent a number of physical tests and a psychological 
evaluation while serving, which culminated in the conclusion 
that he had a short-term memory problem.  He denied taking 
any psychotropic medications or ever being hospitalized.  He 
indicated that there was no major mental illness among any of 
his family members.  The mental status examination reflected 
the veteran's mood was calm and his affect was appropriate to 
his mood.  The examining physician found the affect somewhat 
artificial, noting the veteran made facial grimaces after he 
finished a sentence like an artificial smile.  The veteran 
was very cooperative and verbal.  He was coherent, 
informative, and logical.  The examiner was unable to elicit 
any psychosis or organicity.  The veteran denied auditory or 
visual hallucinations.  He also denied any suicidal or 
homicidal impulses.  He was alert and oriented times three.  
Short-term and long-term memory was intact.  Judgment and 
insight were intact.  Intelligence appeared at least average.  
The diagnosis was no major mental disorder.

The veteran underwent a VA compensation and pension (C&P) 
psychiatric examination in June 2001.  The examiner noted 
that medical records were unavailable.  The veteran provided 
a medical history of amnestic disorder.  He indicated that 
this was diagnosed in the service after numerous tests, 
including CT scan and electroencephalogram.  He asserted that 
he was discharged with a 10 percent disability.  He denied 
symptoms of depression, panic, or anxiety.  The veteran 
discussed feeling despondent and frustrated with his studies.  
He indicated that his academic studies seemed more difficult 
to him than when he was younger. He stated that his attention 
in class fluctuated and his concentration becomes distracted 
during review of dry material.  He indicated some insomnia, 
but did not describe a persistent problem, just once a week.  
He denied use of alcohol or illegal drugs.  He reported 
undergoing a psychiatric evaluation two years ago because of 
memory problems, but had no psychiatric treatment or 
hospitalizations.  He disclosed one disciplinary infraction 
in service for missing a detail.  Following a mental status 
examination, the clinical impression was rule out sleep apnea 
syndrome.  


II.  Analysis

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  A review of the evidence shows that during 
service, the veteran had a history of forgetting scheduled 
details.  His forgetfulness prompted his superiors to have 
the veteran evaluated by physicians in a number of 
disciplines, including neuropsychology and psychiatry.  
Amnestic disorder NOS and cognitive disorder NOS were the 
resulting diagnoses.  All other diagnoses were provisional.  
Post-service, the veteran underwent two VA examinations.  
Neither of the evaluations resulted in a psychiatric or 
psychological diagnosis.  As previously noted, it is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141, 143.  Since 
there is no competent evidence that the veteran has a current 
acquired psychiatric disorder, the Board must find that 
service connection is not warranted.  Reasonable doubt does 
not assist the veteran in this case, as the evidence of 
record is overwhelmingly against the claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

